Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Status of Claims
Claims 1, 5, 8, and 15 have been amended. (NOTE:  The amendments made to claim 15 have not been properly identified.  Specifically, in the limitation that has been amended, the language “from the second user”, cannot be found in the claims received on 10/13/2022 despite being present in the claims received on 6/16/2022.  Changes to a claim, such as, but not limited to, language that should not be present, should be identifed with a strikethrough.)
Claims 7 and 9 have been cancelled.
No claims are new.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6, 8, and 10 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
(Claim 1)
receiving a request for fulfillment of a product including one or more items, wherein the request specifies a buyers criteria, a length of individual bidding rounds, and a number of bidding rounds to be performed prior to a final quote being provided to the first user, and wherein a quote may be accepted from one or more users capable of fulfilling the request during individual bidding rounds of the number of bidding rounds to be performed and the number of bidding rounds is greater than one
during a bidding round,
determining a first quote associated with a second user of the one or more users based at least in part on the buyers criteria, the first quote including a first cost for the second user to fulfill an item of the one or more items of the product; 
determining a second quote associated with a third user of the one or more users based at least in part on the buyers criteria, the second quote including a second cost third user to fulfill the item of the one or more items of the product, the second quote different than the first quote and the second cost different than the first cost;
before providing any quote associated with the second user to the first user,
allowing access to the first quote; and
preventing access to the second quote and any other quote associated with the one or more users
receiving feedback data from the second user indicating a modification of the first quote, the modification including an authorization for the system to accept subsequent quotes on behalf of the second user; 
determining that the feedback data was received before the end of the bidding round;
generating, based at least in part on the feedback data and receiving the feedback data before the end of the bidding round, a modified first quote to submit in the bidding round 
determining a ranking associated with the second user with respect to the one or more users, the ranking based at least in part on the modified first quote, the second quote, a first experience level of the second user in fulfilling orders for the item, and a second experience level of the third user in fulfilling orders for the item
determining whether the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied based on a current number of performed bidding rounds associated with the request for fulfillment
in response to determining that the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied, providing, via the network, the modified first quote the second quote, and the ranking associated with the first user.
(Claim 8)
receiving a request for a product including one or more items, wherein the request specifies a length of individual bidding rounds and a number of bidding rounds to be performed prior to a final quote being provided to the first user and being greater than one; 
receiving, via the network a response to the request from a second user of one or more users capable of fulfilling the request 
during a bidding round,
determining a quote associated with the second user, the quote including a cost for the second user to fulfill an item of the one or more items
before providing any quote associated with the second user to the first user,
allowing access to the first quote; and
preventing access to the second quote and any other quote associated with the one or more users
receiving feedback data associated with the quote from the second user
determining that the feedback data was received before the end of the bidding round;
generating, based at least in part on the feedback data and receiving the feedback data before the end of the bidding round, a modified first quote to submit in the bidding round 
determining a ranking associated with the second user with respect to the one or more users, the ranking based at least in part on the modified quote and an experience level of the second user in fulfilling orders for the item
determining whether the number of bidding rounds to be performed which was included in the request has been satisfied based on a current number of performed bidding rounds associated with the request for fulfillment
providing, based at least in part on the determining whether the number of bidding rounds to be performed which was included in the request has been satisfied and via the network, the modified quote and the ranking associated with the first user
(Claim 15)
receiving, from a first user, a request for fulfillment of a product specifics one or more items, the request for fulfillment including a number of bidding rounds to be performed prior to a final quote being provided to the first user and a length of individual bidding rounds, wherein quotes are accepted from one or more users capable of fulfilling the request during the bidding rounds and quotes are not accepted from the one or more users capable of fulfilling the request outside of the bidding rounds;
during a bidding round,
determining a quote associated with a second user of the one or more users capable of fulfilling the request including a cost for the second user to fulfill an item of the one or more items of the product
before providing any quote associated with the second user to the first user,
allowing access to the first quote; and
preventing access to the second quote and any other quote associated with the one or more users
receiving feedback data associated with the quote from the second user
determining that the feedback data was received before the end of the bidding round;
generating, based at least in part on the feedback data and receiving the feedback data before the end of the bidding round, a modified first quote to submit in the bidding round 
determining, based at least in part on an experience level of the second user, a ranking associated with the second user with respect to the one or more users
	determining whether the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied based on a current number of performed bidding rounds associated with the request for fulfillment
in response to determining that the number of bidding rounds to be performed which was included in the request for fulfilment has been satisfied, providing the final quote and the ranking associated with the first user.
The invention is directed towards the abstract idea of request for quotes, reverse auctioning, and bidding for services, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind, e.g., having a consumer seek out service providers to fulfill a request, comparing the cost to fulfill the request from each service provider, and selecting a winner.
The limitations of:
(Claim 1)
receiving a request for fulfillment of a product including one or more items, wherein the request specifies a buyers criteria, a length of individual bidding rounds, and a number of bidding rounds to be performed prior to a final quote being provided to the first user, and wherein a quote may be accepted from one or more users capable of fulfilling the request during individual bidding rounds of the number of bidding rounds to be performed and the number of bidding rounds is greater than one
during a bidding round,
determining a first quote associated with a second user of the one or more users based at least in part on the buyers criteria, the first quote including a first cost for the second user to fulfill an item of the one or more items of the product; 
determining a second quote associated with a third user of the one or more users based at least in part on the buyers criteria, the second quote including a second cost third user to fulfill the item of the one or more items of the product, the second quote different than the first quote and the second cost different than the first cost;
before providing any quote associated with the second user to the first user,
allowing access to the first quote; and
preventing access to the second quote and any other quote associated with the one or more users
receiving feedback data from the second user indicating a modification of the first quote, the modification including an authorization for the system to accept subsequent quotes on behalf of the second user; 
determining that the feedback data was received before the end of the bidding round;
generating, based at least in part on the feedback data and receiving the feedback data before the end of the bidding round, a modified first quote to submit in the bidding round 
determining a ranking associated with the second user with respect to the one or more users, the ranking based at least in part on the modified first quote, the second quote, a first experience level of the second user in fulfilling orders for the item, and a second experience level of the third user in fulfilling orders for the item
determining whether the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied based on a current number of performed bidding rounds associated with the request for fulfillment
in response to determining that the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied, providing, via the network, the modified first quote the second quote, and the ranking associated with the first user.
(Claim 8)
receiving a request for a product including one or more items, wherein the request specifies a length of individual bidding rounds and a number of bidding rounds to be performed prior to a final quote being provided to the first user and being greater than one; 
receiving, via the network a response to the request from a second user of one or more users capable of fulfilling the request 
during a bidding round,
determining a quote associated with the second user, the quote including a cost for the second user to fulfill an item of the one or more items
before providing any quote associated with the second user to the first user,
allowing access to the first quote; and
preventing access to the second quote and any other quote associated with the one or more users
receiving feedback data associated with the quote from the second user
determining that the feedback data was received before the end of the bidding round;
generating, based at least in part on the feedback data and receiving the feedback data before the end of the bidding round, a modified first quote to submit in the bidding round 
determining a ranking associated with the second user with respect to the one or more users, the ranking based at least in part on the modified quote and an experience level of the second user in fulfilling orders for the item
determining whether the number of bidding rounds to be performed which was included in the request has been satisfied based on a current number of performed bidding rounds associated with the request for fulfillment
providing, based at least in part on the determining whether the number of bidding rounds to be performed which was included in the request has been satisfied and via the network, the modified quote and the ranking associated with the first user
(Claim 15)
receiving, from a first user, a request for fulfillment of a product specifics one or more items, the request for fulfillment including a number of bidding rounds to be performed prior to a final quote being provided to the first user and a length of individual bidding rounds, wherein quotes are accepted from one or more users capable of fulfilling the request during the bidding rounds and quotes are not accepted from the one or more users capable of fulfilling the request outside of the bidding rounds;
during a bidding round,
determining a quote associated with a second user of the one or more users capable of fulfilling the request including a cost for the second user to fulfill an item of the one or more items of the product
before providing any quote associated with the second user to the first user,
allowing access to the first quote; and
preventing access to the second quote and any other quote associated with the one or more users
receiving feedback data associated with the quote from the second user
determining that the feedback data was received before the end of the bidding round;
generating, based at least in part on the feedback data and receiving the feedback data before the end of the bidding round, a modified first quote to submit in the bidding round 
determining, based at least in part on an experience level of the second user, a ranking associated with the second user with respect to the one or more users
	determining whether the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied based on a current number of performed bidding rounds associated with the request for fulfillment
in response to determining that the number of bidding rounds to be performed which was included in the request for fulfilment has been satisfied, providing the final quote and the ranking associated with the first user, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer.  That is, other than reciting a generic processor executing computer code stored on a computer medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a computer medium in the context of this claim encompasses a consumer can place a request for services and communicate with multiple service providers in order to compare prices and determine who to select.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium to receive and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. writing down and providing request information, bids, and quotes. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium can perform the insignificant extra solution steps of receiving and transmitting information (See MPEP 2106.05(g) while also reciting that the a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of:
(Claim 1)
receiving a request for fulfillment of a product including one or more items, wherein the request specifies a buyers criteria, a length of individual bidding rounds, and a number of bidding rounds to be performed prior to a final quote being provided to the first user, and wherein a quote may be accepted from one or more users capable of fulfilling the request during individual bidding rounds of the number of bidding rounds to be performed and the number of bidding rounds is greater than one
during a bidding round,
determining a first quote associated with a second user of the one or more users based at least in part on the buyers criteria, the first quote including a first cost for the second user to fulfill an item of the one or more items of the product; 
determining a second quote associated with a third user of the one or more users based at least in part on the buyers criteria, the second quote including a second cost third user to fulfill the item of the one or more items of the product, the second quote different than the first quote and the second cost different than the first cost;
before providing any quote associated with the second user to the first user,
allowing access to the first quote; and
preventing access to the second quote and any other quote associated with the one or more users
receiving feedback data from the second user indicating a modification of the first quote, the modification including an authorization for the system to accept subsequent quotes on behalf of the second user; 
determining that the feedback data was received before the end of the bidding round;
generating, based at least in part on the feedback data and receiving the feedback data before the end of the bidding round, a modified first quote to submit in the bidding round 
determining a ranking associated with the second user with respect to the one or more users, the ranking based at least in part on the modified first quote, the second quote, a first experience level of the second user in fulfilling orders for the item, and a second experience level of the third user in fulfilling orders for the item
determining whether the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied based on a current number of performed bidding rounds associated with the request for fulfillment
in response to determining that the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied, providing, via the network, the modified first quote the second quote, and the ranking associated with the first user.
(Claim 8)
receiving a request for a product including one or more items, wherein the request specifies a length of individual bidding rounds and a number of bidding rounds to be performed prior to a final quote being provided to the first user and being greater than one; 
receiving, via the network a response to the request from a second user of one or more users capable of fulfilling the request 
during a bidding round,
determining a quote associated with the second user, the quote including a cost for the second user to fulfill an item of the one or more items
before providing any quote associated with the second user to the first user,
allowing access to the first quote; and
preventing access to the second quote and any other quote associated with the one or more users
receiving feedback data associated with the quote from the second user
determining that the feedback data was received before the end of the bidding round;
generating, based at least in part on the feedback data and receiving the feedback data before the end of the bidding round, a modified first quote to submit in the bidding round 
determining a ranking associated with the second user with respect to the one or more users, the ranking based at least in part on the modified quote and an experience level of the second user in fulfilling orders for the item
determining whether the number of bidding rounds to be performed which was included in the request has been satisfied based on a current number of performed bidding rounds associated with the request for fulfillment
providing, based at least in part on the determining whether the number of bidding rounds to be performed which was included in the request has been satisfied and via the network, the modified quote and the ranking associated with the first user
(Claim 15)
receiving, from a first user, a request for fulfillment of a product specifics one or more items, the request for fulfillment including a number of bidding rounds to be performed prior to a final quote being provided to the first user and a length of individual bidding rounds, wherein quotes are accepted from one or more users capable of fulfilling the request during the bidding rounds and quotes are not accepted from the one or more users capable of fulfilling the request outside of the bidding rounds;
during a bidding round,
determining a quote associated with a second user of the one or more users capable of fulfilling the request including a cost for the second user to fulfill an item of the one or more items of the product
before providing any quote associated with the second user to the first user,
allowing access to the first quote; and
preventing access to the second quote and any other quote associated with the one or more users
receiving feedback data associated with the quote from the second user
determining that the feedback data was received before the end of the bidding round;
generating, based at least in part on the feedback data and receiving the feedback data before the end of the bidding round, a modified first quote to submit in the bidding round 
determining, based at least in part on an experience level of the second user, a ranking associated with the second user with respect to the one or more users
	determining whether the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied based on a current number of performed bidding rounds associated with the request for fulfillment
in response to determining that the number of bidding rounds to be performed which was included in the request for fulfilment has been satisfied, providing the final quote and the ranking associated with the first user
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed utilizing historical and known information in order to determine which service providers can best fulfill a request, which simply amounts to accessing and reviewing information.
Claim 3 is describing historical information and making a determination based on the historical information.
Claim 4 is directed towards the selection of a service provider and updating information about the service provider.
Claim 5 is simply repeating what was recited in claim 1 and explicitly reciting that there are bidding rounds.
Claim 6 is directed towards the business practice of price matching.
Claim 7 is directed towards describing bidding round constraints.
Claim 21 is directed towards describing a rule that should be followed for an auction, in this case, establishing that a user can only submit a certain number of bids in a round.
The remaining claims are similar to what has already been discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for selecting a service provider to fulfill a request in a reverse auctioning environment.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, and 10 – 222 are rejected under 35 U.S.C. 103 as being unpatentable over Chatter et al. (US PGPub 2007/0208630 A1) in view of Smith et al. (US PGPub 2012/0296758 A1) in further view of Miller (US PGPub 2009/0112751 A1).
In regards to claim 1, Chatter discloses a system comprising: 
In regards to:
one or more processors; and 
computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising
(Figure 1): 
receiving, from a first computing device associated with a first user over a network, a request for fulfillment of a product including one or more items, wherein the request specifies a buyers criteria, a […], and a number of bidding rounds to be performed prior to a final quote being provided to the first user, and wherein a quote may be accepted from one or more users capable of fulfilling the request during individual bidding rounds of the number of bidding rounds to be performed […] (¶ 116, 117, 119, 120, 123 of Chatter discloses that there is a number of iterative rounds have occurred before the system identifies the final quote the final quote is only able to be identified because of the results of the rounds that came before it; and ¶ 167 further discloses that there are a number of rounds that are occurring prior to the final quote.
¶ 139, 164, 165, 166 wherein the system is configured to allow a user to use minimum pre-defined time durations or allow for time durations to be programmable, i.e. the system can be programmed to have a round be associated with a specified time duration
As a point of clarification, Smith will be provided to teach that the user submits a request that includes “a number of bidding rounds,” wherein the submitted “number of bidding rounds” are “to be performed prior to a final quote being provided to the first user and the number of bidding rounds is greater than one.”  Chatter simply discloses that a number of rounds exist before the final quote, but does not disclose that the user submits a requests on the number of bidding rounds that the user wants to be performed.
Additionally, in the event that the applicant disagrees that Chatter discloses “length of individual bidding rounds,” Smith has been provided to teach this, as well.); 
In regards to:
during a bidding round,
determining a first quote associated with a second user of the one or more users based at least in part on the buyers criteria, the first quote including a first cost for the second user to fulfill an item of the one or more items of the product; 
determining a second quote associated with a third user of the one or more users based at least in part on the buyers criteria, the second quote including a second cost third user to fulfill the item of the one or more items of the product, the second quote different than the first quote and the second cost different than the first cost;
 (¶ 123, 178 wherein the bids indicate a quote that a seller will fulfill a request, the system also uses historical information, market information, and trends as a means of determining a quote.  The Examiner asserts that determining a second quote is nothing more than repeating the process of determining a first quote, but for another user who is providing a bid.  In light of this, ¶ 116, 117, 119, 120, 123 discloses that multiple rounds exists and that bids are received from multiple users, thereby disclosing that more than one bid is being received and, therefore, more than one quote from multiple respective users are determined and since each user is submitting a bid to be selected and trying to beat the previous bids then each a subsequent bid is different from its previous bid.; ¶ 123, 178 wherein sellers are provided with quotes based on a previous bid, historical bid, market information, trends, and etc.); 
before providing any quote associated with the second user to the first user,
allowing access by a second computing device to the first quote, wherein the second computing device is associated with the second user; and
preventing access by the second computing device to the second quote and any other quote associated with the one or more users
(¶ 116, 166, 204, 205, 206 wherein bidders have a predefined time period to submit their bids, thereby resulting in the bidders having access to their bid and make any changes before submitting their bid for consideration within the round’s time period.  Further still, a bidder cannot access another bidder’s bid as this would defeat the purpose of having an auctioning system that allows for bidders to submit their respective bids for consideration and create a competitive environment that allows a buyer to select a best bid.  That is to say, Chatter does not allow a second bidder access to a third bidder’s bid as this could allow for a second bidder to sabotage the auction by modifying a third bidder’s bid in order to make the second bidder’s bid more acceptable to a buyer.  The system is configured to allow each bidder to handle their own respective bid, submit their bids, have the system determine that all bids have been received within the round’s time period, and determine whether there is a winning/best bid or proceed to the next round of bids in order to allow bidders to submit better bids.  Additionally, bidders do not have access to other bidders’ bids until the system has received all of the bids and has determined to move onto the next round, thereby allowing bidders to view other bidders’ bids and determine how to bid in the next round.  In other words, it is not possible for bidders to have access to other bidders’ bids since the system has not received the bids, ended the round, moved to the next round, and make the received bids viewable.);
In regards to:
responsive at least in part to allowing access to the first quote, receiving, from the second computing device and via the network, feedback data from the second user indicating a modification of the first quote, the modification including an authorization for the system to accept subsequent quotes on behalf of the second user, […]; 
[…];
generating, based at least in part on the feedback data and receiving the feedback data […], a modified first quote to submit in the bidding round 
(¶ 119, 121, 123, 178, 197 wherein the seller will choose to accept, modify, or deny the quote, i.e. new quotes are being generated based on previous what has been submitted by other users.  See for example, ¶ 119 “Each seller engine, as earlier described, automatically responds with instantaneous iterative bids… .  The seller, moreover, also has the option to decline participating in bids other than within its own class of sellers in order t preserve and protect its own business model.”; ¶ 121 “…while enabling the same seller to iteratively and automatically compete in real-time for the buyer’s business (‘price’ and ‘value’ are herein used interchangeably.”; ¶ 123 “The goal is to deliver the best pricing to the buyer by engaging a very large pool of SAEJs armed with real-time market data to compete amongst themselves, such that the lower price from the last round is used as a basis for the successive round, with the intent to improve or better it further.  This process is repeated until only the winning bid is left and other participating SAEJs have bowed out.”;  ¶ 178 “Subsequently, the SAEJs are asked to re-bid against this best bid (lowest possible price or highest interest rate as before discussed), offered in the last iteration. … If, however, an improved bid is submitted, the process is repeated again in real-time, with consecutively successive better bids from participating SAEJs until only a single SAEJ is left for each of the goods… .”
In other words, sellers, in response to how the reverse auction is proceeding, are provided the opportunity to leave an auction or modify their respective bids until a winner seller is identified, wherein each respective bid corresponding to a respective seller is entered via their respective computing device (see, at least, claim 57 wherein the reverse auctioning system is comprised of buyer and seller computer that allow for each respective user type to communicate over the network and input and respond to information, i.e. submit a request and allow for bidding).); 
determining a ranking associated with the second user with respect to the one or more users, the ranking based at least in part on the modified first quote, the second quote, a first experience level of the second user in fulfilling orders for the item, and a second experience level of the third user in fulfilling orders for the item (¶ 141, 142, 161, 195, 197, 216, 217 wherein the system determines a ranking of sellers based on the bids that have been submitted at the end of the bidding process and wherein sellers can be ranked as preferred or not preferred; wherein the sellers’ profile information includes their financial, reputation in the market place, service, support, ability to meet delivery commitments, longevity in business; “There is also the flexibility for the buyer to specify the number of lowest price SAEJ’s results that are to be considered, such as only the five lowest price sellers.”; sellers can be ranked based on whether they are scrupulous or unscrupulous; sellers can be ranked as prior winners or not; sellers all start out the same and are weeded out based on the bids provided on the bidding rounds and they are progressing); 
determining whether the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied based on a current number of performed bidding rounds associated with the request for fulfillment (¶ 115, 116, 123, 166, 167, 178, 263 wherein the system determines whether the number of bidding rounds has been satisfied based on time, duration, and etc.;  Regarding “to be performed which was included in the request for fulfillment” see the discussion provided above.  In light of the explanation provided above, the system has determined that a final and winning bid can be determined because a number of iterative rounds has occurred and, therefore, since all rounds have been received, i.e. satisfied, the final and winning bid can now be determined.  If not rounds were received then a final and winning bid cannot be determined as no data exists.); and 
in response to determining that the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied, providing, via the network, the modified first quote, the second quote, and the ranking to the first computing device associated with the first user (¶ 123, 141, 142, 161, 195, 197, 216, 217 wherein the system provides the buyer with the quotes, including the winning quote, and information about sellers in order to assist the buyer with making an informed decision.  Regarding “to be performed which was included in the request for fulfillment” see the discussion provided above and rejection in view of Smith.).  
Chatter discloses an auctioning system and method and although Chatter discloses that a number of rounds must occur prior to a final quote, Chatter, in light of the discussion provided above, does not explicitly disclose that the request includes the number and duration of rounds a user would like conducted prior to the final quote, wherein the number of bidding rounds is greater than one.
To be more specific, Chatter fails to explicitly disclose:
receiving, from a first computing device associated with a first user over a network, a request for fulfillment of a product including one or more items, wherein the request specifies a buyers criteria, a length of individual bidding rounds, and a number of bidding rounds to be performed prior to a final quote being provided to the first user, and wherein a quote may be accepted from one or more users capable of fulfilling the request during individual bidding rounds of the number of bidding rounds to be performed and the number of bidding rounds is greater than one
determining whether the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied based on a current number of performed bidding rounds associated with the request for fulfillment
in response to determining that the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied, providing, via the network, the modified first quote the second quote, and the ranking to the first computing device associated with the first user.
However, Smith, which is also directed towards auctions, further teaches that it is old and well-known in the art for an auctioning request to include the number of rounds that must be satisfied before a final quote is determined, as well as the duration of a round.  Smith teaches that there are a variety of reasons of why there should be a request for a number and duration of rounds and teaches that one reason for having a number and duration of rounds is based on the number of participants in the auction.  Similar to Chatter, Smith wants to ensure that bidders have an opportunity to submit a bid 
(For support see: ¶ 38, 49)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the auctioning system and method of Chatter with the ability to submit a request that includes the number and duration of rounds a user would like to be conducted, as taught by Smith, as there may be reasons of why a stipulation should be made, for example, the number of participants in the auction requires for there to be a number and duration of rounds to be conducted. 
The combination of Chatter and Smith discloses a system and method for managing and executing an auction.  Although one of ordinary skill in the art of auctions would have found it obvious (if not inherent) that a user can change their bid before a round ends by simply not submitting the bid, the combination of Chatter and Smith fails to explicitly disclose whether it is well-known in the art to allow a bidder to change their bid before a round ends.
To be more specific, the combination of Chatter and Smith fails to explicitly disclose:
determining that the feedback data was received before the end of the bidding round;
generating, based at least in part on the feedback data and receiving the feedback data before the end of the bidding round, a modified first quote to submit in the bidding round 
However, Miller, which is also directed towards auctions comprised of a number of rounds and round duration, teaches that it is old and well-known in the art to allow for multiple bids to be submitted before a round ends.  Miller teaches that such a feature would be beneficial to active bidders because an active bidder may decide to change a bid is submitted previously within the current open round.
(¶ 67) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to allow a bidder to modify a bid submitted in a round, as taught by Miller, in the auctioning system and method of the combination of Chatter and Smith as it is known for active bidder to decide to change a bid they previously submitted in a round and this would allow for an active bidder to submit a new bid before a round ends.
The combination of Chatter, Smith, and Miller discloses a system and method for conducting an auction.  Although Chatter discloses that it is old and well-known in the art to conduct auctions manually and allowing users to submit bids, as well as disclosing their (Chatter) preferred invention is performed without human intervention, Chatter fails to explicitly disclose why one of ordinary skill in the art would prefer to perform the invention manually.
To be more specific, Chatter fails to explicitly disclose:
responsive at least in part to allowing access to the first quote, receiving, from the second computing device and via the network, feedback data from the second user indicating a modification of the first quote, the modification including an authorization for the system to accept subsequent quotes on behalf of the second user, wherein the feedback data is based at least in part on user input to a graphical user interface displayed on the second computing device.
First, the Examiner refers to ¶ 21 of the applicant’s specification where the applicant explicitly recites that the invention can be performed by the computer or can be performed manually by the user, while still achieving the same predictable result.  In other words, ¶ 21 of the applicant’s specification recites preferred methods of how data entry can be performed and that either preferred method can be performed while still achieving the same predictable result as either method does not affect the end result of the invention.  
With that said, Unisoft discloses that manual entry of information is old and well-known in the art and discloses that there are various advantages and disadvantages of using a manual data entry while still achieving the same predictable result, i.e. a computer receiving input.  One of ordinary skill in the art looking upon ¶ 21 of the applicant’s specification, the combination of Chatter, Smith, and Miller, and Unisoft would have found that manual versus non-manual data entry is a matter of preference and would have found that either preference are old and well-known techniques of data entry, wherein regardless of the technique used, the same predictable result is achieved and unaffected.  This is further supported by ¶ 21 of the applicant’s specification, wherein the applicant explicitly recites that either method can be used and end result is still achieved and unaffected.  The Examiner asserts that the difference between the claimed preferred embodiment and the combination of Chatter, Smith, and Miller is that the combination of Chatter, Smith, and Miller recites the preferred data entry technique discussed in the applicant’s specification, but not claimed.  Accordingly, one of ordinary skill in the art would have looked towards the teachings of Unisoft to determine 1) whether it is old and well-known in the art to enter data manually, which it does; and 2) whether one would have been motivated to enter data manually based on whether there are any advantages to data entry, which it also does.
(For support see Pages 1 – 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate manual data entry of a bid, as taught by Unisoft, in the auctioning system and method that involves human buyers and sellers of the combination of Chatter, Smith, and Miller as relying on users to enter data as manual data entry is capable of being more accurate than automated data entry because of the level of care in handling a specific task as a human operator can recognized and fix errors spotted and a human can distinguish between right or wrong.
Further still, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try, by one of ordinary skill in the art, to pick manual data entry, as taught by Unisoft, and incorporate it into the more automated auctioning system and method that involves human buyers and sellers of the combination of Chatter, Smith, and Miller since there are a finite number of identified, predictable potential solutions (entering data manually by a human or automatically) to the recognized need (entering data) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the advantages, benefits, and required resources are known).
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of manually entering data, as taught by Unisoft, for the more automated data entry, as disclosed by the combination of Chatter, Smith, and Miller.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claim 2, the combination of Chatter, Smith, Miller, and Unisoft discloses the system of claim 1, wherein the determining the ranking associated with the second user comprises: 
determining, based on at least one of first user data or second user data, an initial ranking associated with the second user (¶ 142, 161, 195, 197, 216, 217 wherein sellers can be ranked as preferred or not preferred; sellers can be ranked based on whether they are scrupulous or unscrupulous; sellers can be ranked as prior winners or not; sellers all start out the same and are weeded out based on the bids provided as the bidding rounds and progressing); 
identifying the one or more users capable of fulfilling the request (¶ 111, 119, 141, 161 wherein sellers who can fulfill the request are identified); 
accessing historical transaction data associated with the one or more users, the historical transaction data including a percentage of requests to individual users of the one or more users for fulfilment of transactions associated with a category of products (¶ 141, 216, 217 wherein the system accesses historical transaction information of each seller, which includes the requests that they have participated in and the number of times they were selected); 
identifying a financial obligation associated with the requests (¶ 141 wherein the system categorizes sellers in order to determine if they are capable of fulfilling the request or whether they can meet the financial obligation associated with the requests and prior bids); and
based at least in part on at least one of the historical transaction data, the experience level, or the financial obligation, modifying the initial ranking associated with the second user with respect to the one or more users to generate the ranking (¶ 141, 161, 195, 197, 206, 207, 216, 217; Claim 126 wherein the ranks of the sellers are modified as the bidding rounds are carried out and based on the results of each round a seller’s rank is further modified, as well as updating a seller’s profile information regarding their winning bids).  
In regards to claim 3, the combination of Chatter, Smith, Miller, and Unisoft discloses the system of claim 2, wherein the historical transaction data further includes an indication of one or more items associated with individual requests and wherein determining the ranking is further based at least in part on the indication of the one or more items (¶ 141, 161, 195, 197, 206, 207, 216, 217; Claim 126  wherein the historical information includes an indication of the items associated with their respective requests and associating this information with a seller’s performance in order to determine if the seller should be ranked as a winner).  
In regards to claim 4, the combination of Chatter, Smith, Miller, and Unisoft discloses the system of claim 2, the operations further comprising: 
receiving, from the first user, a selection of the second user, the selection indicating that the second user has been chosen to fulfill the request; 
sending an indication of the selection to the second user; and 
modifying the ranking associated with the second user based at least in part on the selection of the second user 
(¶ 123, 141, 206, 207, 216, 217 wherein a buyer is notified of a winning bid for their selection in order to inform the seller that they have been selected to fulfill the request, wherein the seller’s historical information is updated to reflect their performance, which further updates their ranking).  
In regards to claim 5, the combination of Chatter, Smith, Miller, and Unisoft discloses the system of claim 1, wherein the ranking comprises a first ranking, the feedback data comprises first feedback data, the user input comprises a first user input, and the operations further comprising: 
determining that the number of bidding rounds to be performed which was included in the request for fulfillment has not been satisfied; 
in response to determining that the number of bidding rounds to be performed which was included in the request for fulfillment has not been satisfied, determining a an additional quote associated with the second user for a subsequent bidding around; 
before providing the additional quote associated with the second user to the user; 
allowing access by a second computing device to the additional quote; and
preventing access by the second computing device to any other quote associated with the one or more users;
responsive at least in part to allowing access to the additional quote, receiving, from the second computing device and via the network, second feedback data indicating at least one of an acceptance, a modification, or a denial of the additional quote associated with the second user, wherein the second feedback data is based at least in part on second user input to a graphical user interface displayed on the second computing device; 
determining that the second feedback data was received before the end of the subsequent bidding round;
generating, based at least in part on the second feedback data, a final additional quote; 
determining that the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied; and 
in response to determining that the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied, providing the final additional quote associated with the second user and the ranking to the first user
(Chatter – ¶ 116, 123, 141, 142, 161, 167, 178, 195, 197, 216, 217, 263 wherein the fulfillment process for a buyer’s requests is performed iteratively, i.e. more than one bidding round, until a winner is identified and wherein sellers are notified of prior bids in order to provide the seller with the opportunity to continue or end their bid for fulfilling the request; Smith – ¶ 49 regarding number of rounds, as was discussed above
Chatter – ¶ 116, 166, 204, 205, 206 wherein bidders have a predefined time period to submit their bids, thereby resulting in the bidders having access to their bid and make any changes before submitting their bid for consideration within the round’s time period.  Further still, a bidder cannot access another bidder’s bid as this would defeat the purpose of having an auctioning system that allows for bidders to submit their respective bids for consideration and create a competitive environment that allows a buyer to select a best bid.  That is to say, Chatter does not allow a second bidder access to a third bidder’s bid as this could allow for a second bidder to sabotage the auction by modifying a third bidder’s bid in order to make the second bidder’s bid more acceptable to a buyer.  The system is configured to allow each bidder to handle their own respective bid, submit their bids, have the system determine that all bids have been received within the round’s time period, and determine whether there is a winning/best bid or proceed to the next round of bids in order to allow bidders to submit better bids.  Additionally, bidders do not have access to other bidders’ bids until the system has received all of the bids and has determined to move onto the next round, thereby allowing bidders to view other bidders’ bids and determine how to bid in the next round.  In other words, it is not possible for bidders to have access to other bidders’ bids since the system has not received the bids, ended the round, moved to the next round, and make the received bids viewable
¶ 119, 121, 123, 178, 197 wherein the seller will choose to accept, modify, or deny the quote, i.e. new quotes are being generated based on previous what has been submitted by other users.  See for example, ¶ 119 “Each seller engine, as earlier described, automatically responds with instantaneous iterative bids… .  The seller, moreover, also has the option to decline participating in bids other than within its own class of sellers in order t preserve and protect its own business model.”; ¶ 121 “…while enabling the same seller to iteratively and automatically compete in real-time for the buyer’s business (‘price’ and ‘value’ are herein used interchangeably.”; ¶ 123 “The goal is to deliver the best pricing to the buyer by engaging a very large pool of SAEJs armed with real-time market data to compete amongst themselves, such that the lower price from the last round is used as a basis for the successive round, with the intent to improve or better it further.  This process is repeated until only the winning bid is left and other participating SAEJs have bowed out.”;  ¶ 178 “Subsequently, the SAEJs are asked to re-bid against this best bid (lowest possible price or highest interest rate as before discussed), offered in the last iteration. … If, however, an improved bid is submitted, the process is repeated again in real-time, with consecutively successive better bids from participating SAEJs until only a single SAEJ is left for each of the goods… .”
In other words, sellers, in response to how the reverse auction is proceeding, are provided the opportunity to leave an auction or modify their respective bids until a winner seller is identified, wherein each respective bid corresponding to a respective seller is entered via their respective computing device (see, at least, claim 57 wherein the reverse auctioning system is comprised of buyer and seller computer that allow for each respective user type to communicate over the network and input and respond to information, i.e. submit a request and allow for bidding).); 
Miller – ¶ 67 wherein bidders submit multiple bids in a round
Unisoft – Pages 1 – 4 regarding manual data entry).  
In regards to claim 6, the combination of Chatter, Smith, Miller, and Unisoft discloses the system of claim 1, wherein the feedback data comprises first feedback data, and the operations further comprising: 
determining a price-matching quote including an indication of a lowest quote associated with the one or more users; 
providing the price-matching quote to the second user; 
receiving second feedback data from the second user indicating at least one of an acceptance or a denial of the price-matching quote; and 
in response to receiving the second feedback data indicating an acceptance of the price-matching quote, providing the price-matching quote and the ranking to the first user
(¶ 197, 216, 217 wherein the system notifies sellers of prior bids in order to provide them with the opportunity to price match a bid and where the system will further notify buyers of winning bids and corresponding winning seller).  
In regards to claim 8, Chatter discloses a computer-implemented method comprising: 
In regards to:
receiving, from a first computing device associated with a first user over a network, a request for a product including one or more items, wherein the request […] and a number of bidding rounds to be performed prior to a final quote being provided to the first user and being greater than one; 
receiving, via the network a response to the request from a second user of one or more users capable of fulfilling the request 
(¶ 116, 117, 119, 120, 123 of Chatter discloses that there is a number of iterative rounds have occurred before the system identifies the final quote the final quote is only able to be identified because of the results of the rounds that came before it; and ¶ 167 further discloses that there are a number of rounds that are occurring prior to the final quote.
¶ 139, 164, 165, 166 wherein the system is configured to allow a user to use minimum pre-defined time durations or allow for time durations to be programmable, i.e. the system can be programmed to have a round be associated with a specified time duration
As a point of clarification, Smith will be provided to teach that the user submits a request that includes “a number of bidding rounds,” wherein the submitted “number of bidding rounds” are “to be performed prior to a final quote being provided to the first user and the number of bidding rounds is greater than one.”  Chatter simply discloses that a number of rounds exist before the final quote, but does not disclose that the user submits a requests on the number of bidding rounds that the user wants to be performed.
Additionally, in the event that the applicant disagrees that Chatter discloses “length of individual bidding rounds,” Smith has been provided to teach this, as well.); 
during a bidding round,
determining a quote associated with the second user, the quote including a cost for the second user to fulfill an item of the one or more items (¶ 123, 178 wherein the bids indicate a quote that a seller will fulfill a request, the system also uses historical information, market information, and trends as a means of determining a quote); 
before providing any quote associated with the second user to the first user,
allowing access by a second computing device to the first quote, wherein the second computing device is associated with the second user; and
preventing access by the second computing device to the second quote and any other quote associated with the one or more users
(¶ 116, 166, 204, 205, 206 wherein bidders have a predefined time period to submit their bids, thereby resulting in the bidders having access to their bid and make any changes before submitting their bid for consideration within the round’s time period.  Further still, a bidder cannot access another bidder’s bid as this would defeat the purpose of having an auctioning system that allows for bidders to submit their respective bids for consideration and create a competitive environment that allows a buyer to select a best bid.  That is to say, Chatter does not allow a second bidder access to a third bidder’s bid as this could allow for a second bidder to sabotage the auction by modifying a third bidder’s bid in order to make the second bidder’s bid more acceptable to a buyer.  The system is configured to allow each bidder to handle their own respective bid, submit their bids, have the system determine that all bids have been received within the round’s time period, and determine whether there is a winning/best bid or proceed to the next round of bids in order to allow bidders to submit better bids.  Additionally, bidders do not have access to other bidders’ bids until the system has received all of the bids and has determined to move onto the next round, thereby allowing bidders to view other bidders’ bids and determine how to bid in the next round.  In other words, it is not possible for bidders to have access to other bidders’ bids since the system has not received the bids, ended the round, moved to the next round, and make the received bids viewable.);
responsive at least in part to allowing access to the quote, receiving, from the second computing device and via the network, feedback data associated with the quote, […] (¶ 119, 121, 123, 178, 197 wherein the seller will choose to accept, modify, or deny the quote, i.e. new quotes are being generated based on previous what has been submitted by other users.  See for example, ¶ 119 “Each seller engine, as earlier described, automatically responds with instantaneous iterative bids… .  The seller, moreover, also has the option to decline participating in bids other than within its own class of sellers in order t preserve and protect its own business model.”; ¶ 121 “…while enabling the same seller to iteratively and automatically compete in real-time for the buyer’s business (‘price’ and ‘value’ are herein used interchangeably.”; ¶ 123 “The goal is to deliver the best pricing to the buyer by engaging a very large pool of SAEJs armed with real-time market data to compete amongst themselves, such that the lower price from the last round is used as a basis for the successive round, with the intent to improve or better it further.  This process is repeated until only the winning bid is left and other participating SAEJs have bowed out.”;  ¶ 178 “Subsequently, the SAEJs are asked to re-bid against this best bid (lowest possible price or highest interest rate as before discussed), offered in the last iteration. … If, however, an improved bid is submitted, the process is repeated again in real-time, with consecutively successive better bids from participating SAEJs until only a single SAEJ is left for each of the goods… .”
In other words, sellers, in response to how the reverse auction is proceeding, are provided the opportunity to leave an auction or modify their respective bids until a winner seller is identified, wherein each respective bid corresponding to a respective seller is entered via their respective computing device (see, at least, claim 57 wherein the reverse auctioning system is comprised of buyer and seller computer that allow for each respective user type to communicate over the network and input and respond to information, i.e. submit a request and allow for bidding).); 
[…];
generating, based at least in part on the feedback data and receiving the feedback data […], a modified quote to submit in the bidding round (¶ 121, 123, 178, 197 wherein after all bids that will be received are receive the system generates a final quote); 
determining a ranking associated with the second user with respect to the one or more users, the ranking based at least in part on the modified quote and an experience level of the second user in fulfilling orders for the item (¶ 141, 142, 161, 195, 197, 216, 217 wherein the system determines a ranking of sellers based on the bids that have been submitted at the end of the bidding process and wherein sellers can be ranked as preferred or not preferred; wherein the sellers’ profile information includes their financial, reputation in the market place, service, support, ability to meet delivery commitments, longevity in business; “There is also the flexibility for the buyer to specify the number of lowest price SAEJ’s results that are to be considered, such as only the five lowest price sellers.”; sellers can be ranked based on whether they are scrupulous or unscrupulous; sellers can be ranked as prior winners or not; sellers all start out the same and are weeded out based on the bids provided on the bidding rounds and they are progressing); 
determining whether the number of bidding rounds to be performed which was included in the request has been satisfied based on a current number of performed bidding rounds associated with the request for fulfillment (¶ 116, 123, 166, 167, 178, 263 wherein the system determines whether the number of bidding rounds has been satisfied based on time, duration, and etc.; Regarding “to be performed which was included in the request for fulfillment” see the discussion provided above.  In light of the explanation provided above, the system has determined that a final and winning bid can be determined because a number of iterative rounds has occurred and, therefore, since all rounds have been received, i.e. satisfied, the final and winning bid can now be determined.  If not rounds were received then a final and winning bid cannot be determined as no data exists.); and
 providing, based at least in part on the determining whether the number of bidding rounds to be performed which was included in the request has been satisfied and via the network, the modified quote and the ranking to the first computing device associated with the first user (¶ 123, 141, 142, 161, 195, 197, 216, 217 wherein the system provides the buyer with the quotes, including the winning quote, and information about sellers in order to assist the buyer with making an informed decision.  Regarding “to be performed which was included in the request for fulfillment” see the discussion provided above and rejection in view of Smith.).  
Chatter discloses an auctioning system and method and although Chatter discloses that a number of rounds must occur prior to a final quote, Chatter, in light of the discussion provided above, does not explicitly disclose that the request includes the number of rounds a user would like conducted prior to the final quote.
To be more specific, Chatter fails to explicitly disclose:
receiving, from a first computing device associated with a first user over a network, a request for a product including one or more items, wherein the request specifies a length of individual bidding rounds and a number of bidding rounds to be performed prior to a final quote being provided to the first user and being greater than one; 
determining whether the number of bidding rounds to be performed which was included in the request has been satisfied based on a current number of performed bidding rounds associated with the request for fulfillment
providing, based at least in part on the determining whether the number of bidding rounds to be performed which was included in the request has been satisfied and via the network, the modified quote and the ranking to the first computing device associated with the first user.
However, Smith, which is also directed towards auctions, further teaches that it is old and well-known in the art for an auctioning request to include the number of rounds that must be satisfied before a final quote is determined, as well as the duration of a round.  Smith teaches that there are a variety of reasons of why there should be a request for a number and duration of rounds and teaches that one reason for having a number and duration of round is based on the number of participants in the auction.  Similar to Chatter, Smith wants to ensure that bidders have an opportunity to submit a bid. 
(For support see: ¶ 38, 49)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the auctioning system and method of Chatter with the ability to submit a request that includes the number and duration of rounds a user would like to be conducted, as taught by Smith, as there may be reasons of why a stipulation should be made, for example, the number of participants in the auction requires for there to be a number and duration of rounds to be conducted. 
The combination of Chatter and Smith discloses a system and method for managing and executing an auction.  Although one of ordinary skill in the art of auctions would have found it obvious (if not inherent) that a user can change their bid before a round ends by simply not submitting the bid, the combination of Chatter and Smith fails to explicitly disclose whether it is well-known in the art to allow a bidder to change their bid before a round ends.
To be more specific, the combination of Chatter and Smith fails to explicitly disclose:
determining that the feedback data was received before the end of the bidding round;
generating, based at least in part on the feedback data and receiving the feedback data before the end of the bidding round, a modified first quote to submit in the bidding round 
However, Miller, which is also directed towards auctions comprised of a number of rounds and round duration, teaches that it is old and well-known in the art to allow for multiple bids to be submitted before a round ends.  Miller teaches that such a feature would be beneficial to active bidders because an active bidder may decide to change a bid is submitted previously within the current open round.
(¶ 67) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to allow a bidder to modify a bid submitted in a round, as taught by Miller, in the auctioning system and method of the combination of Chatter and Smith as it is known for active bidder to decide to change a bid they previously submitted in a round and this would allow for an active bidder to submit a new bid before a round ends.
The combination of Chatter, Smith, and Miller discloses a system and method for conducting an auction.  Although Chatter discloses that it is old and well-known in the art to conduct auctions manually and allowing users to submit bids, as well as disclosing their (Chatter) preferred invention is performed without human intervention, Chatter fails to explicitly disclose why one of ordinary skill in the art would prefer to perform the invention manually.
To be more specific, Chatter fails to explicitly disclose:
responsive at least in part to allowing access to the quote, receiving, from the second computing device and via the network, feedback data associated with the quote, wherein the feedback data is based at least in part on user input to a graphical user interface displayed on the second computing device.
First, the Examiner refers to ¶ 21 of the applicant’s specification where the applicant explicitly recites that the invention can be performed by the computer or can be performed manually by the user, while still achieving the same predictable result.  In other words, ¶ 21 of the applicant’s specification recites preferred methods of how data entry can be performed and that either preferred method can be performed while still achieving the same predictable result as either method does not affect the end result of the invention.  
With that said, Unisoft discloses that manual entry of information is old and well-known in the art and discloses that there are various advantages and disadvantages of using a manual data entry while still achieving the same predictable result, i.e. a computer receiving input.  One of ordinary skill in the art looking upon ¶ 21 of the applicant’s specification, the combination of Chatter, Smith, and Miller, and Unisoft would have found that manual versus non-manual data entry is a matter of preference and would have found that either preference are old and well-known techniques of data entry, wherein regardless of the technique used, the same predictable result is achieved and unaffected.  This is further supported by ¶ 21 of the applicant’s specification, wherein the applicant explicitly recites that either method can be used and end result is still achieved and unaffected.  The Examiner asserts that the difference between the claimed preferred embodiment and the combination of Chatter, Smith, and Miller is that the combination of Chatter, Smith, and Miller recites the preferred data entry technique discussed in the applicant’s specification, but not claimed.  Accordingly, one of ordinary skill in the art would have looked towards the teachings of Unisoft to determine 1) whether it is old and well-known in the art to enter data manually, which it does; and 2) whether one would have been motivated to enter data manually based on whether there are any advantages to data entry, which it also does.
(For support see Pages 1 – 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate manual data entry of a bid, as taught by Unisoft, in the auctioning system and method that involves human buyers and sellers of the combination of Chatter, Smith, and Miller as relying on users to enter data as manual data entry is capable of being more accurate than automated data entry because of the level of care in handling a specific task as a human operator can recognized and fix errors spotted and a human can distinguish between right or wrong.
Further still, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try, by one of ordinary skill in the art, to pick manual data entry, as taught by Unisoft, and incorporate it into the more automated auctioning system and method that involves human buyers and sellers of the combination of Chatter, Smith, and Miller since there are a finite number of identified, predictable potential solutions (entering data manually by a human or automatically) to the recognized need (entering data) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the advantages, benefits, and required resources are known).
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of manually entering data, as taught by Unisoft, for the more automated data entry, as disclosed by the combination of Chatter, Smith, and Miller.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claim 10, the combination of Chatter, Smith, Miller, and Unisoft discloses the computer-implemented method of claim 8, wherein providing the modified quote and the ranking to the first user is based at least in part on determining that the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied 
(¶ 116, 123, 166, 167, 178, 263 wherein the system determines whether the number of bidding rounds has been satisfied based on time, duration, and etc.; ¶ 123, 141, 142, 161, 195, 197, 216, 217 wherein the system provides the buyer with the winning quote; Smith – ¶ 49 regarding number of rounds, as was discussed above).
In regards to claim 11, the combination of Chatter, Smith, Miller, and Unisoft discloses the computer-implemented method of claim 10, wherein the ranking comprises a first ranking, the feedback data comprises first feedback data, and the quote comprises a first quote, and the computer-implemented method further comprises: 
determining that the number of bidding rounds to be performed which was included in the request for fulfillment has not been satisfied; 
in response to determining that the number of bidding rounds to be performed which was included in the request for fulfillment has not been satisfied, determining a second quote associated with the second user; 
providing the second quote to the second user; 
receiving second feedback data from the second user; 
generating, based at least in part on the feedback data, a modified second quote; 
determining that the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied; and 
in response to determining that the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied, providing the modified second quote and the ranking to the first user
(¶ 116, 123, 141, 142, 161, 167, 178, 195, 197, 216, 217, 263 wherein the fulfillment process for a buyer’s requests is performed iteratively, i.e. more than one bidding round, until a winner is identified and wherein sellers are notified of prior bids in order to provide the seller with the opportunity to continue or end their bid for fulfilling the request; Smith – ¶ 49 regarding number of rounds, as was discussed above).  
In regards to claim 12, the combination of Chatter, Smith, Miller, and Unisoft discloses the computer-implemented method of claim 8, wherein the determining a ranking associated with the second user comprises: 
determining, based on at least one of first user data or second user data, an initial ranking associated with the second user (¶ 142, 161, 195, 197, 216, 217 wherein sellers can be ranked as preferred or not preferred; sellers can be ranked based on whether they are scrupulous or unscrupulous; sellers can be ranked as prior winners or not; sellers all start out the same and are weeded out based on the bids provided as the bidding rounds and progressing);
identifying the one or more users capable of fulfilling the request (¶ 111, 119, 141, 161 wherein sellers who can fulfill the request are identified);
accessing historical transaction data associated with the one or more users, the historical transaction data including a percentage of requests to individual users of the one or more users for fulfilment of transactions associated with a category of products (¶ 141, 216, 217 wherein the system accesses historical transaction information of each seller, which includes the requests that they have participated in and the number of times they were selected);
identifying a financial obligation associated with the requests (¶ 141 wherein the system categorizes sellers in order to determine if they are capable of fulfilling the request or whether they can meet the financial obligation associated with the requests and prior bids); and
modifying, based at least in part on at least one of the historical transaction data the financial obligation, the initial ranking associated with the second user to determine the ranking with respect to the one or more users (¶ 141, 161, 195, 197, 206, 207, 216, 217; Claim 126 wherein the ranks of the sellers are modified as the bidding rounds are carried out and based on the results of each round a seller’s rank is further modified, as well as updating a seller’s profile information regarding their winning bids).  
In regards to claim 13, the combination of Chatter, Smith, Miller, and Unisoft discloses the computer-implemented method of claim 12, wherein the historical transaction data further includes an indication of one or more items associated with individual requests and wherein determining the ranking is further based at least in part on the indication of the one or more items (¶ 141, 161, 195, 197, 206, 207, 216, 217; Claim 126  wherein the historical information includes an indication of the items associated with their respective requests and associating this information with a seller’s performance in order to determine if the seller should be ranked as a winner).    
In regards to claim 14, the combination of Chatter, Smith, Miller, and Unisoft discloses the computer-implemented method of claim 8, wherein the feedback data comprises first feedback data, and the method further comprising: 
determining a price-matching quote including an indication of a lowest quote associated with the one or more users; 
providing the price-matching quote to the second user; 
receiving second feedback data from the second user indicating at least one of an acceptance or a denial of the price-matching quote; and 
in response to receiving the second feedback data indicating an acceptance of the price-matching quote, providing the price-matching quote and the ranking to the first user
(¶ 197, 216, 217 wherein the system notifies sellers of prior bids in order to provide them with the opportunity to price match a bid and where the system will further notify buyers of winning bids and corresponding winning seller).  
In regards to claim 15, Chatter discloses a computer-implemented method comprising: 
receiving, from a first computing device associated with a first user, a request for fulfillment of a product specifics one or more items, the request for fulfillment including a number of bidding rounds to be performed prior to a final quote being provided to the first user and […], wherein quotes are accepted from one or more users capable of fulfilling the request during the bidding rounds and quotes are not accepted from the one or more users capable of fulfilling the request outside of the bidding rounds (NOTE: Unlike ¶ 11 of the applicant’s specification, as well as amended claims 1 and 8 received on January 11, 2022, wherein the request includes information dictating how many rounds a buyer (first user) would like to be conducted, the instant limitation is not this specific.  The instant limitation only discloses that a number of rounds are occurring before a final quote.  In other words, since there is at least one bid prior to the system identifying a final quote then a number of rounds, in this case, at least one, has occurred before the final quote.  To put it another way, ¶ 11 requires the request to include information to inform the system that a number of rounds the user would like to be conducted before a final quote is determined, however, the instant claim simply states that a number of rounds have occurred before a final quote has been determined.
In light of this, ¶ 116, 117, 119, 120, 123 of Chatter discloses that there is a number of iterative rounds have occurred before the system identifies the final quote the final quote is only able to be identified because of the results of the rounds that came before it; and ¶ 167 further discloses that there are a number of rounds that are occurring prior to the final quote.  Finally, once all acceptable rounds have been determined to be over a winning quote is determined, thereby not allowing for additional bids to be submitted as the auction would be considered concluded.
Although Chatter’s determination of when a final quote is determined is time based and ¶ 11 of the applicant’s specification is round quantity based, the Examiner asserts that the instant claim is broader in scope and is not limited to quantity based, but broad enough to encompass both quantity and time based determinations.
However, in the interest of compact prosecution, the Examiner has provided a rejection in view of Smith to teach this concept.  As a point of clarification, Smith will be provided to teach that the user submits a request that includes “a number of bidding rounds,” wherein the submitted “number of bidding rounds” are “to be performed prior to a final quote being provided to the first user and the number of bidding rounds is greater than one.”  Chatter simply discloses that a number of rounds exist before the final quote, but does not disclose that the user submits a requests on the number of bidding rounds that the user wants to be performed.
Additionally, in the event that the applicant disagrees that Chatter discloses “length of individual bidding rounds,” Smith has been provided to teach this, as well); 
during a bidding round,
determining a quote associated with a second user of the one or more users capable of fulfilling the request including a cost for the second user to fulfill an item of the one or more items of the product (¶ 123, 178 wherein the bids indicate a quote that a seller will fulfill a request, the system also uses historical information, market information, and trends as a means of determining a quote); 
before providing any quote associated with the second user to the first user,
allowing access by a second computing device to the first quote, wherein the second computing device is associated with the second user; and
preventing access by the second computing device to the second quote and any other quote associated with the one or more users
(¶ 116, 166, 204, 205, 206 wherein bidders have a predefined time period to submit their bids, thereby resulting in the bidders having access to their bid and make any changes before submitting their bid for consideration within the round’s time period.  Further still, a bidder cannot access another bidder’s bid as this would defeat the purpose of having an auctioning system that allows for bidders to submit their respective bids for consideration and create a competitive environment that allows a buyer to select a best bid.  That is to say, Chatter does not allow a second bidder access to a third bidder’s bid as this could allow for a second bidder to sabotage the auction by modifying a third bidder’s bid in order to make the second bidder’s bid more acceptable to a buyer.  The system is configured to allow each bidder to handle their own respective bid, submit their bids, have the system determine that all bids have been received within the round’s time period, and determine whether there is a winning/best bid or proceed to the next round of bids in order to allow bidders to submit better bids.  Additionally, bidders do not have access to other bidders’ bids until the system has received all of the bids and has determined to move onto the next round, thereby allowing bidders to view other bidders’ bids and determine how to bid in the next round.  In other words, it is not possible for bidders to have access to other bidders’ bids since the system has not received the bids, ended the round, moved to the next round, and make the received bids viewable.);
responsive at least in part to allowing access to the quote, receiving, from the second computing device, feedback data associated with the quote, […] (¶ 119, 121, 123, 178, 197 wherein the seller will choose to accept, modify, or deny the quote, i.e. new quotes are being generated based on previous what has been submitted by other users.  See for example, ¶ 119 “Each seller engine, as earlier described, automatically responds with instantaneous iterative bids… .  The seller, moreover, also has the option to decline participating in bids other than within its own class of sellers in order t preserve and protect its own business model.”; ¶ 121 “…while enabling the same seller to iteratively and automatically compete in real-time for the buyer’s business (‘price’ and ‘value’ are herein used interchangeably.”; ¶ 123 “The goal is to deliver the best pricing to the buyer by engaging a very large pool of SAEJs armed with real-time market data to compete amongst themselves, such that the lower price from the last round is used as a basis for the successive round, with the intent to improve or better it further.  This process is repeated until only the winning bid is left and other participating SAEJs have bowed out.”;  ¶ 178 “Subsequently, the SAEJs are asked to re-bid against this best bid (lowest possible price or highest interest rate as before discussed), offered in the last iteration. … If, however, an improved bid is submitted, the process is repeated again in real-time, with consecutively successive better bids from participating SAEJs until only a single SAEJ is left for each of the goods… .”
In other words, sellers, in response to how the reverse auction is proceeding, are provided the opportunity to leave an auction or modify their respective bids until a winner seller is identified, wherein each respective bid corresponding to a respective seller is entered via their respective computing device (see, at least, claim 57 wherein the reverse auctioning system is comprised of buyer and seller computer that allow for each respective user type to communicate over the network and input and respond to information, i.e. submit a request and allow for bidding).); 
[…];
generating, based at least in part on the feedback data and receiving the feedback data […], a modified quote (¶ 121, 123, 178, 197 wherein after all bids that will be received are receive the system generates a final quote); 
determining, based at least in part on an experience level of the second user, a ranking associated with the second user with respect to the one or more users (141, 142, 161, 195, 197, 216, 217 wherein the system determines a ranking of sellers based on the bids that have been submitted at the end of the bidding process and wherein sellers can be ranked as preferred or not preferred; wherein the sellers’ profile information includes their financial, reputation in the market place, service, support, ability to meet delivery commitments, longevity in business; “There is also the flexibility for the buyer to specify the number of lowest price SAEJ’s results that are to be considered, such as only the five lowest price sellers.”; sellers can be ranked based on whether they are scrupulous or unscrupulous; sellers can be ranked as prior winners or not; sellers all start out the same and are weeded out based on the bids provided on the bidding rounds and they are progressing);
determining whether the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied based on a current number of performed bidding rounds associated with the request for fulfillment (¶ 116, 123, 166, 167, 178, 263 wherein the system determines whether the number of bidding rounds has been satisfied based on time, duration, and etc.;  Regarding “to be performed which was included in the request for fulfillment” see the discussion provided above.  In light of the explanation provided above, the system has determined that a final and winning bid can be determined because a number of iterative rounds has occurred and, therefore, since all rounds have been received, i.e. satisfied, the final and winning bid can now be determined.  If not rounds were received then a final and winning bid cannot be determined as no data exists.); and 
in response to determining that the number of bidding rounds to be performed which was included in the request for fulfilment has been satisfied, providing the final quote and the ranking to the first computing device associated with the first user (¶ 123, 141, 142, 161, 195, 197, 216, 217 wherein the system provides the buyer with the quotes, including the winning quote, and information about sellers in order to assist the buyer with making an informed decision.  Regarding “to be performed which was included in the request for fulfillment” see the discussion provided above and rejection in view of Smith.).  
Chatter discloses an auctioning system and method and although Chatter discloses that a number of rounds must occur prior to a final quote, Chatter, in light of the discussion provided above, does not explicitly disclose that the request includes the number and duration of rounds a user would like conducted prior to the final quote, wherein the number of bidding rounds is greater than one.
To be more specific, Chatter fails to explicitly disclose:
receiving, from a first computing device associated with a first user, a request for fulfillment of a product specifics one or more items, the request for fulfillment including a number of bidding rounds to be performed prior to a final quote being provided to the first user and a length of individual bidding rounds, wherein quotes are accepted from one or more users capable of fulfilling the request during the bidding rounds and quotes are not accepted from the one or more users capable of fulfilling the request outside of the bidding rounds;
determining whether the number of bidding rounds to be performed which was included in the request for fulfillment has been satisfied based on a current number of performed bidding rounds associated with the request for fulfillment
in response to determining that the number of bidding rounds to be performed which was included in the request for fulfilment has been satisfied, providing the final quote to the first computing device associated with the first user.
However, Smith, which is also directed towards auctions, further teaches that it is old and well-known in the art for an auctioning request to include the number of rounds that must be satisfied before a final quote is determined, as well as the duration of a round.  Smith teaches that there are a variety of reasons of why there should be a request for a number and duration of rounds and teaches that one reason for having a number and duration of round is based on the number of participants in the auction.  Similar to Chatter, Smith wants to ensure that bidders have an opportunity to submit a bid.  Additionally, Smith teaches that unless a certain threshold of additional participants are identified more rounds will not be added, thereby establishing that bids are not accepting outside the bidding rounds, which, in the non-limiting example of Smith, would be three rounds.
(For support see: ¶ 38, 49)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the auctioning system and method of Chatter with the ability to submit a request that includes the number and duration of rounds a user would like to be conducted and that additional quotes are not accepted outside the dictated rounds quantity, as taught by Smith, as there may be reasons of why a stipulation should be made, for example, the number of participants in the auction requires for there to be a number and duration of rounds to be conducted and no additional rounds are added unless a prerequisite number of participants are identified, thereby preventing quotes from being received outside the established number of rounds.
The combination of Chatter and Smith discloses a system and method for managing and executing an auction.  Although one of ordinary skill in the art of auctions would have found it obvious (if not inherent) that a user can change their bid before a round ends by simply not submitting the bid, the combination of Chatter and Smith fails to explicitly disclose whether it is well-known in the art to allow a bidder to change their bid before a round ends.
To be more specific, the combination of Chatter and Smith fails to explicitly disclose:
determining that the feedback data was received before the end of the bidding round;
generating, based at least in part on the feedback data and receiving the feedback data before the end of the bidding round, a modified first quote to submit in the bidding round 
However, Miller, which is also directed towards auctions comprised of a number of rounds and round duration, teaches that it is old and well-known in the art to allow for multiple bids to be submitted before a round ends.  Miller teaches that such a feature would be beneficial to active bidders because an active bidder may decide to change a bid is submitted previously within the current open round.
(¶ 67) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to allow a bidder to modify a bid submitted in a round, as taught by Miller, in the auctioning system and method of the combination of Chatter and Smith as it is known for active bidder to decide to change a bid they previously submitted in a round and this would allow for an active bidder to submit a new bid before a round ends.
The combination of Chatter, Smith, and Miller discloses a system and method for conducting an auction.  Although Chatter discloses that it is old and well-known in the art to conduct auctions manually and allowing users to submit bids, as well as disclosing their (Chatter) preferred invention is performed without human intervention, Chatter fails to explicitly disclose why one of ordinary skill in the art would prefer to perform the invention manually.
To be more specific, Chatter fails to explicitly disclose:
responsive at least in part to allowing access to the quote, receiving, from the second computing device, feedback data associated with the quote, wherein the feedback data is based at least in part on user input to a graphical user interface displayed on the second computing device.
First, the Examiner refers to ¶ 21 of the applicant’s specification where the applicant explicitly recites that the invention can be performed by the computer or can be performed manually by the user, while still achieving the same predictable result.  In other words, ¶ 21 of the applicant’s specification recites preferred methods of how data entry can be performed and that either preferred method can be performed while still achieving the same predictable result as either method does not affect the end result of the invention.  
With that said, Unisoft discloses that manual entry of information is old and well-known in the art and discloses that there are various advantages and disadvantages of using a manual data entry while still achieving the same predictable result, i.e. a computer receiving input.  One of ordinary skill in the art looking upon ¶ 21 of the applicant’s specification, the combination of Chatter, Smith, and Miller, and Unisoft would have found that manual versus non-manual data entry is a matter of preference and would have found that either preference are old and well-known techniques of data entry, wherein regardless of the technique used, the same predictable result is achieved and unaffected.  This is further supported by ¶ 21 of the applicant’s specification, wherein the applicant explicitly recites that either method can be used and end result is still achieved and unaffected.  The Examiner asserts that the difference between the claimed preferred embodiment and the combination of Chatter, Smith, and Miller is that the combination of Chatter, Smith, and Miller recites the preferred data entry technique discussed in the applicant’s specification, but not claimed.  Accordingly, one of ordinary skill in the art would have looked towards the teachings of Unisoft to determine 1) whether it is old and well-known in the art to enter data manually, which it does; and 2) whether one would have been motivated to enter data manually based on whether there are any advantages to data entry, which it also does.
(For support see Pages 1 – 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate manual data entry of a bid, as taught by Unisoft, in the auctioning system and method that involves human buyers and sellers of the combination of Chatter, Smith, and Miller as relying on users to enter data as manual data entry is capable of being more accurate than automated data entry because of the level of care in handling a specific task as a human operator can recognized and fix errors spotted and a human can distinguish between right or wrong.
Further still, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try, by one of ordinary skill in the art, to pick manual data entry, as taught by Unisoft, and incorporate it into the more automated auctioning system and method that involves human buyers and sellers of the combination of Chatter, Smith, and Miller since there are a finite number of identified, predictable potential solutions (entering data manually by a human or automatically) to the recognized need (entering data) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the advantages, benefits, and required resources are known).
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of manually entering data, as taught by Unisoft, for the more automated data entry, as disclosed by the combination of Chatter, Smith, and Miller.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claim 16, the combination of Chatter, Smith, Miller, and Unisoft discloses the computer-implemented method of claim 15, wherein the feedback data comprises first feedback data and the quote comprises a first quote, and further comprising:
determining that the number of bidding rounds to be performed which was included in the request for fulfilment has not been satisfied; 
in response to determining that the number of bidding rounds to be performed which was included in the request for fulfilment has not been satisfied, determining a second quote associated with the second user; 
providing the second quote to the second user; 
receiving second feedback data from the second user; 
generating, based at least in part on the second feedback data, a final second quote; 
determining that the number of bidding rounds to be performed which was included in the request for fulfilment has been satisfied; and 
in response to determining that the number of bidding rounds to be performed which was included in the request for fulfilment has been satisfied, providing the final second quote to the first user
(¶ 116, 123, 141, 142, 161, 167, 178, 195, 197, 216, 217, 263 wherein the fulfillment process for a buyer’s requests is performed iteratively, i.e. more than one bidding round, until a winner is identified and wherein sellers are notified of prior bids in order to provide the seller with the opportunity to continue or end their bid for fulfilling the request; Smith – ¶ 49 regarding number of rounds, as was discussed above).  
In regards to claim 17, the combination of Chatter, Smith, Miller, and Unisoft discloses the computer-implemented method of claim 15, further comprising: 
identifying the one or more users capable of fulfilling the request (¶ 111, 119, 141, 161 wherein sellers who can fulfill the request are identified);
accessing historical transaction data associated with the one or more users, the historical transaction data including a percentage of requests to individual users of the one or more users for fulfilment of transactions associated with a category of products (¶ 141, 216, 217 wherein the system accesses historical transaction information of each seller, which includes the requests that they have participated in and the number of times they were selected);
identifying a financial obligation associated with the requests (¶ 141 wherein the system categorizes sellers in order to determine if they are capable of fulfilling the request or whether they can meet the financial obligation associated with the requests and prior bids); and
wherein the ranking is based at least in part on the historical transaction data and the financial obligation (¶ 141, 142, 161, 195, 197, 216, 217 wherein the system determines a ranking of sellers based on the bids that have been submitted at the end of the bidding process and wherein sellers can be ranked as preferred or not preferred; wherein the sellers’ profile information includes their financial, reputation in the market place, service, support, ability to meet delivery commitments, longevity in business; “There is also the flexibility for the buyer to specify the number of lowest price SAEJ’s results that are to be considered, such as only the five lowest price sellers.”; sellers can be ranked based on whether they are scrupulous or unscrupulous; sellers can be ranked as prior winners or not; sellers all start out the same and are weeded out based on the bids provided on the bidding rounds and they are progressing).
In regards to claim 18, the combination of Chatter, Smith, Miller, and Unisoft discloses the computer-implemented method of claim 17, wherein the historical transaction data further includes an indication of one or more items associated with individual requests and wherein determining the ranking is further based at least in part on the indication of the one or more items (¶ 141, 161, 195, 197, 206, 207, 216, 217; Claim 126  wherein the historical information includes an indication of the items associated with their respective requests and associating this information with a seller’s performance in order to determine if the seller should be ranked as a winner).  
In regards to claim 19, the combination of Chatter, Smith, Miller, and Unisoft discloses the computer-implemented method of claim 17, wherein the feedback data comprises first feedback data, and further comprising: 
determining a price-matching quote including an indication of a lowest quote associated with the one or more users capable of fulfilling the request;
 providing the price-matching quote to the second user; 
receiving second feedback data from the second user indicating at least one of an acceptance or a denial of the price-matching quote; and  
in response to receiving the second feedback data indicating an acceptance of the price-matching quote, providing the price-matching quote and the ranking to the first user
(¶ 197, 216, 217 wherein the system notifies sellers of prior bids in order to provide them with the opportunity to price match a bid and where the system will further notify buyers of winning bids and corresponding winning seller; Smith – ¶ 49 regarding number of rounds and which participants are considered capable of fulfilling the request, as was discussed above).  
In regards to claim 20, the combination of Chatter, Smith, Miller, and Unisoft discloses the computer-implemented method of claim 19, wherein determining the price-matching quote is based at least in part on determining that the number of bidding rounds to be performed which was included in the request for fulfilment has been satisfied (¶ 197, 216, 217 wherein the system notifies sellers of prior bids in order to provide them with the opportunity to price match a bid and where the system will further notify buyers of winning bids and corresponding winning seller; ¶ 123 wherein buyers submit requests for sellers to provide bids to fulfill the request, wherein a winner is selected after multiple rounds of bidding; Smith – ¶ 49 regarding number of rounds, as was discussed above).  
In regards to claim 21, the combination of Chatter, Smith, Miller, and Unisoft discloses the system of claim 1, wherein the buyers criteria includes a maximum number of quotes that may be submitted in each bidding round by each user (Miller – ¶ 22, 30, 56, 67 wherein the maximum number of bids corresponds to the maximum quantity being auctioned and wherein the maximum bid is further dependent on bids provided in previous round by each respective bidder.  In other words, although Miller allows for multiple bids to be submitted, the system is configured to stop receiving bids that exceed the allowed quantity, i.e. MaxBids = f(MaxQuantity) or MaxBids≤ MaxQuantity).
In regards to claim 22, the combination of Chatter, Smith, Miller, and Unisoft discloses the computer-implemented method of claim 8, wherein the buyers criteria includes a maximum number of quotes that may be submitted in each bidding round by each user (Miller – ¶ 22, 30, 56, 67 wherein the maximum number of bids corresponds to the maximum quantity being auctioned and wherein the maximum bid is further dependent on bids provided in previous round by each respective bidder.  In other words, although Miller allows for multiple bids to be submitted, the system is configured to stop receiving bids that exceed the allowed quantity, i.e. MaxBids = f(MaxQuantity) or MaxBids≤ MaxQuantity).
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
Rejection under 35 USC 112(a)
The rejection under 35 USC 112(a) has been withdrawn due to the applicant’s arguments received on 10/13/2022.
Rejection under 35 USC 101
The Examiner asserts that the claimed invention is insufficient to overcome the rejection as it is simply directed towards the abstract idea of request for quotes, reverse auctioning, and bidding for services.  The Examiner asserts that this does not provide any additional elements that would render the claimed invention patent eligible nor improve upon the technology.  
The applicant has argued that technological solutions have been provided to manage network bandwidth and prevent bid sniping.  However, the claims, as amended, simply recite that generic computers are being utilized to communicate information and convey information while relying on the users of those computers to provide the significant steps of performing the auctioning process.  The Examiner further asserts that no statement pertaining to “conventional” has been made in the rejection, but that the claimed invention is directed towards the utilization of generic technology, i.e. generic computer, and applying it to the abstract idea (See MPE § 2106.05(a) “Merely adding generic computer components to perform the method is not sufficient.”  See also MPEP § 2106.05(f)).  The claimed invention is doing nothing more than using generic technology in order to allow users to convey information to one another and allow for users to view or access the information.  There is nothing in the claims that recite technological improvements to allow for the management of network bandwidth or the prevention of bid sniping other than simply having a user (i.e. buyer) establish a rule that the generic technology follows to control how many times another user (i.e. seller, merchant, service provider, or the like) is allowed to submit information.  Simply establishing a generic rule that informs a generic computer that a user is only allowed to submit information once, twice, or etc. is not an improvement to the computer or network as this does not affect or improve upon how the technology communicates information, stores information, manages information, and conveys information.  This also does not control or assist with the improvement of bandwidth management as simply stating that a user is only allowed to submit information once does not fundamentally affect how the information is communicated in order to control spikes in bandwidth as simply limiting, for example, 10 users to only one bid each so that the system only receives 10 packets of information is no different than receiving 1000 bids from 1000 respective users.  The technology that is being relied upon to allow for this communication of information is unchanged and this particular rule does not fundamentally alter how information is being managed since whether it is 10, 1000, or 10,000 users submitting their respective bids is being performed exactly the same way.  Similarly, if the rule states that only 10 bids are allowed from each respective user, there is nothing in the claimed invention that is able to differentiate or manage the communication of information as this simple rule does not differentiate between 1000 users submitting 10 bids or 10,000 users submitting 1 bid.  In the end, the system is still communicating bids 10,000 times.  One may argue that the timing is affected because a user is only able to submit one bid at a time, however, the Examiner asserts that this simply bolsters the argument that how many times a user is allowed to bid does not change or improve upon the technology because the fundamental process of submitting information is unaffected and would still not control bandwidth spikes because a user can still submit a bid at any time (i.e. a user can still snipe) and 10,000 users can all submit their bids at the same exact time.  Further still, this does not resolve the issue with bid sniping as a user can still wait until the very last possible second to submit their one and only bid (or however number of bids that the buyer has allowed. (This is further emphasized by the fact that the applicant has argued on Pages 17 – 18 of the Remarks received on October 13, 2022 that the claimed invention heavily relies on human activities by arguing that human involvement is critical to making and using the invention as humans are controlling how the auctioning process should be carried out.)
Additionally, with regards to allowing access and preventing access, the Examiner asserts that the claims are broad to the particular technological solution that is being employed in order to demonstrate an improvement to the technology or addressing the issues of bandwidth management and bid sniping.  The claimed invention is simply directed towards the concept of “allowing” and “preventing” and, more specifically, describing actions that a human can choose to perform, in this case, access or view information.  Further still, these steps are directed towards performing the insignificant extra solution activities of communicating and displaying information since, again, the claims are broad with respect to the particular technological solution that is being employed other than simply reciting that a human is thinking, in their mind, how many times they desire for another human to submit information and instructing the generic technology to follow that rule while failing to improve upon how the technology executes the rule, e.g., the rule does not change how a computer fundamentally communicates and conveys information in order to provide an improvement on how generic computers generically communicate and convey information.
The Examiner asserts that the rule is directed towards mental and abstract ideas that one human is announcing to other humans in order to influence how they should behave in an auction, i.e. auction rules.  Additionally, the Examiner asserts that these rules are simply restrictions that are intended to control human behavior and not directed towards improving technology.  Further still, the rules are intended to not incentivize or motivate a human to behave in a particular manner that is desired by another human, however, the humans can still choose to act in an undesired manner, e.g., announcing or writing down their bid at the very last minute or simply announcing or writing down as many bids as they want.  There is nothing stopping a human from submitting a bid at the last minute, especially if money is not a problem for them, i.e. a bidder can simply sit and wait until the last minute to announce or write down their bid and deprive others from providing a competitive bid since time is up.  The Examiner asserts that the rules utilized by the claimed invention are simply rules that a human believes, in their mind and in their opinion, is the best way to manage an auction, while failing to provide what particular technological solutions are being implemented to improve upon the auctioning process.
The applicant argues that the claimed invention is non-conventional and non-generic arrangement of features comprising an inventive concept, but simply supports the conclusory statement by reciting claim language and nothing more.  The claimed invention differs from Enfish, wherein a description of the technology itself was discussed, deficiencies in how the technology stores and manages data was provided, and a solution that demonstrated a measurable technology improvement was provided in order to establish that an improvement to the technology was, indeed, provided by providing a system and method that stored and managed information differently than what was used at the time of the invention.  Moreover, applicant’s reliance on the goals and objectives expressed in the specification are insufficient to overcoming the rejection as the claimed invention does not recite the specifics of how these objectives are being achieved and that the claimed invention has only been presented at a high level of generality, as was discussed in the rejection above.  As discussed above, the claimed invention is directed towards performing an auction and utilizing generic computers to perform the insignificant activities of communicating and presenting information.
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/9/2022